Filed 7/14/22 P. v. Wilson CA6
                      NOT TO BE PUBLISHED IN OFFICIAL REPORTS
California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions not certified for
publication or ordered published, except as specified by rule 8.1115(b). This opinion has not been certified for publication
or ordered published for purposes of rule 8.1115.


               IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA

                                      SIXTH APPELLATE DISTRICT

THE PEOPLE,                                                        H047235
                                                                  (Santa Clara County
         Plaintiff and Respondent,                                 Super. Ct. No. C1894149)

         v.

TYLER GRAGGFISHER WILSON,

         Defendant and Appellant.


         A jury convicted defendant Tyler Graggfisher Wilson of infliction of corporal
injury on a cohabitant or someone with whom defendant has or previously had a dating
relationship (Pen. Code, § 273.5, subd. (a)).1 The trial court suspended imposition of
sentence and granted Wilson three years of probation, with various terms and conditions,
which included a 300-day county jail sentence.
         On appeal, Wilson argues that the trial court erred by refusing to instruct the jury
on the defense of accident and by giving the jury a pinpoint instruction that stated Wilson
did not have to intend to injure the victim. He also contends that the trial court erred by
allowing the prosecution’s expert witness to give an opinion in response to a hypothetical
that mirrored the facts of the case. Finally, he argues that the cumulative impact of the
prejudice from the alleged instructional and evidentiary errors rendered his trial
fundamentally unfair. We reject Wilson’s arguments and affirm the judgment.




         1
             Unspecified statutory references are to the Penal Code.
                                   I. BACKGROUND
       A. Prosecution’s Case
              1. 911 Call and Investigation
       On April 30, 2018, K.H.2 called 911 to report that Wilson “[s]lammed my hand in
the door” as she was “trying to leave, and he got upset.” K.H. stated, “he kicked me and
he actually physically pushed me, and then he slammed my hand in the door.” K.H.
explained that she was “outside the apartment, [Wilson] got upset because I took some of
my money, he kicked me out on a . . . [d]ay’s notice.” She added, “I don’t have a nail . . .
[he] [r]ipped off a nail.” K.H. stated that Wilson was “definitely . . . high on meth, he is
high on heroin.”
       After further questioning about the extent of her injuries, K.H. elaborated that she
was bleeding from “all my fingers.” “[Wilson] completely ripped off my nails, and he
kept doing it. And he kept doing it.” K.H. stated that this was “the first time he kicked
me out.” The dispatcher asked about weapons in the apartment, and K.H. answered, “No,
but he has physically hurt me before.”
       The dispatcher asked if Wilson was still in the apartment. K.H. answered, “Yes,
I’m gonna need stiches. It, it’s deep.” The dispatcher asked about K.H.’s injuries. K.H.
responded, “He slammed my hand in the door.” She added: “At least 3 times.” K.H.
stated, “And I asked him to please let go, please let go” “and he wouldn’t. He was, he
gets in this rage where he just, he doesn’t, don’t, and I don’t know what to do.” K.H.
explained that she had told Wilson she had “someone coming on the way to pick me up
to leave.” However, “he didn’t want me to go.” According to K.H., she was trying to
gather her “most precious things,” including her phone bag with her jewelry, and “just

       2
         The victim was ordered to appear and testify in this case. However, she did not
comply with the court’s order and did not testify during the trial. K.H.’s statements in the
911 call recording were admitted under the excited utterance exception to the hearsay
rule and were found to be nontestimonial. The 911 call was played for the jury and
admitted into evidence.

                                              2
was trying to get out of the situation.” She wanted to leave because Wilson “kept getting
more and more aggressive.” She added: “And I didn’t want, I didn’t wanna be hit.”
“And, and then he finally shoved me out the door, and he slammed my hand several
times, I, I don’t have nails on two of my fingers.”
       After responding to the dispatcher’s questions about her date of birth, K.H. offered
unprompted: “I, I just see, it’s not in his character, he lost it, he completely blacked out,
and he started slamming my hand.” She continued: “And he said I owed him money,
and I don’t owe him money, I was just trying to get out of there . . . .” She later added:
“[H]e flipped over the couch ‘cause I tried to take his” “[d]rugs away from him.” After
discussing her exact location in the apartment complex, K.H. stated, “He . . . kick[ed] me
out of his house . . . today out of nowhere, and I had a friend coming to pick me up.”
“And he got mad, he thought I stole his drugs, and I, I don’t, I don’t know where his
drugs are, I took half of our money.” K.H. went outside and soon found a responding
police officer.
       San Jose Police Officers Ronald Rosario and Mark Stephens were dispatched in
response to the 911 call. Stephens contacted K.H., who was “crying, upset, appeared to
be in pain” and “[w]as holding her hand.” Her hand, which was wrapped with paper
towels and soaked with blood, appeared to be injured. “[O]ne of her fingers was badly
injured. It was a lot of blood. It had a deep cut to it, and the fingernail was missing.”
Stephens was “pretty startled by the injury” because it was “bad.”
       K.H.’s interactions with Rosario and Stephens were captured by Rosario’s
body-worn camera, which was played for the jury and admitted into evidence. After
making contact with the officers, K.H. stated unprompted, “He slammed it at least three
times after I told him my hand was in the door.” She added: “And I have no nails now,
they were ripped off.” Rosario informed K.H. that an ambulance was en route. He then
asked, “were you guys fighting?” She responded, “He kicked me out. He—he’s been on
drugs.” K.H. stated that she told Wilson, “ ‘Okay, let me go. I have someone coming on

                                              3
their way.’ ” Then, “he shoved me out the door.” Rosario asked, “He tried to push you
out of the door?” K.H. stated, “And I got my arm cut, and he just kept slamming it and
slamming it because I took half of the thousand [dollars] that I was rightfully owed.”
Rosario then asked, “So, money issues. Did he know that your hand was—” K.H.
interrupted, “I don’t want him to go to jail though.” Rosario responded, “you called us
and we’re here to help you.” K.H. insisted, “I didn’t call. I didn’t call.” She then stated,
“I just want—I just want some medical care.”
       Rosario asked K.H., “Did he know that your hand was in the [door]?” K.H.
responded, “Yes, I told him. I said, ‘Please, my hands are right up here.’ ” Rosario
asked, “How many times did you say he slammed your hand in the . . . ?” K.H. stated “It
hit three times at least.” Rosario continued, “Three times, okay. What was he saying
when—when he was hitting.” She first stated, “Nothing,” then stated Wilson said that
K.H. “deserve[d] it.” K.H. then added that Wilson said, “ ‘Get away from me. Get away
from me,’ ” and she responded, “please let me leave.”
       After speaking to paramedics briefly, K.H. stated, “He didn’t—he didn’t realize.
He wasn’t listening.” Rosario asked K.H. about the apparent contradiction in what she
was saying. She responded, “He didn’t know that he was slamming—” “I was yelling,
‘Please stop. You’re hitting my hand.’ And he just kept trying to close the door.”
Rosario asked, “Okay, let me ask you this. So, he didn’t know that your hand was in the
door and he tried closing it to try to get you out of there?” K.H. responded, “Yes.”
Rosario then asked, “Do you think he would intentionally slam your hand[?]” K.H.
responded, “No.” Rosario then asked, “So you’re saying that he did not know that your
hand was in a door . . . until after he hit your—he hit you?” K.H. stated, “Well, he didn’t
come out to look,” despite her telling him, “ ‘I need you to come out and look at this.’ ”
       Rosario later tried to clarify how K.H. was forced out of the apartment: “So, when
you walked out the door, he was going to close it and you—” K.H. interrupted, “[H]e
threw me out and I tried to get my stuff.” Rosario then said, “So, he pushed you?”

                                             4
K.H. responded, “Yeah, I just tried to get my things.” “But, he wouldn’t listen when I
was saying, ‘You’re hurting me. You’re hurting me. You’re hurting me.’ ” K.H.
declined to seek an emergency protective restraining order, saying in response, “It was an
honest accident that is really tragic, but it’s just if someone’s screaming you have to
stop.” Rosario asked if anything like this had happened before. K.H. responded, “No.
He didn’t mean to like hit my fingers. He just meant to get me out—”
       K.H. was eventually provided domestic violence information and transported to
the hospital. At the hospital, K.H. was found to be bleeding from her left index finger
and her middle fingers appeared to be in pain. Her injuries were “consistent with a crush
injury of the left hand, fingers.” The treating physician found “she had partial fingertip
amputations right at the level of the nail and those two fingers [had] exposed bone. And
two of the nails had been torn out.” One of the partially amputated fingers was
“ ‘dangling’ ” and was “[a]ttached [only] by a little bit of the cuticle.” An x-ray revealed
that the bones in her fingers were essentially shattered. K.H. was treated by the
emergency department and referred to see a hand specialist and plastic surgeon. At a
follow-up appointment, no surgery was indicated, because the type of fracture found in
K.H.’s hand was “not something that is, in the traditional sense, repairable.”
       Police determined that K.H. and Wilson were cohabitating and in a romantic
relationship. Police went to search the apartment, but found the door barricaded. After
forcing their way in, police found that the apartment appeared to be undisturbed. Police
saw blood stains on the door jamb of the apartment and on the carpet in the hallway.
There were sharp edges around the bracket containing the lock, and the blood was mostly
below the bracket. Stephens attempted to lock the door on the way out of the apartment
but was unsuccessful because the lock did not appear to work.
              2. The Neighbor’s Testimony
       Mandy Llamas is Wilson’s neighbor. Llamas knew that K.H. had been staying
with Wilson “a little over a year, on and off.” On the date of the incident, Llamas heard

                                              5
“crying” and “like yelling,” so she opened the door, looked out, and saw K.H. She could
not make out words, “[m]ostly just crying and the sounds of pain.” K.H. was crouched
by Wilson’s door and holding her hand, which was bleeding. Llamas helped K.H. clean
and wrap the wound.
       Llamas did not remember K.H. telling her that Wilson had asked her to leave the
apartment. Rather, Llamas remembered K.H. stating, “ ‘He wouldn’t let me in.’ ” She
also recalled K.H. saying, “pretty much, [Wilson] had pushed her out the door.” K.H.
also told Llamas that “her fingers” got “caught in the door.” On recross examination,
after having her memory refreshed, Llamas remembered that K.H. told her that “Wilson
had asked [K.H.] to leave the apartment.” K.H. then “[p]ushed the door back in, or
pushed to get in” and “[h]er hand was caught in the door.” After having her recollection
again refreshed, on redirect, Llamas recalled K.H. telling her “that [Wilson] . . . pushed
her out of the apartment, and then she tried to get back inside the apartment.”
              3. Expert Testimony
       Richard Ferry, a marriage and family therapist, testified as an expert in “domestic
violence and the common experiences of individuals experiencing intimate partner
violence.” At the outset, Ferry cautioned, “[Y]ou can’t look at this problem, domestic
violence, and assume one size fits all, that everybody reacts in the same way. There is an
enormous individual variation in the ways individuals react.” Ferry continued: “The
common experiences of individuals in violent relationships is a process. It’s an ongoing,
unfolding process, and they’re not all the same.”
       There are “eight broad categories” of intimate partner violation. “Those are
financial exploitation, isolation, imposing isolation, turning the children against the
abused partner, verbal and emotional abuse, harassment and threats. Stalking, physical
violence and sexual violence.” Intimate partner violence does not necessarily involve
physical acts. In addition, someone can be a victim of intimate partner violence with
only one violent incident.

                                              6
       According to Ferry, it is common for victims to remain with their batterers. “[O]n
average,” a victim will return to the abuse “five to seven times before they make a final
break.” Ferry listed a number of “[c]ontradictory behaviors or paradox[ical] behaviors”
that a victim of intimate partner abuse may demonstrate: returning to the abuser; making
rationalizations for the abuser’s behavior; discouraging the police from arresting that
person; and discouraging the court system from prosecuting that person. Victims of
abuse may adopt informal and formal strategies to deal with the abuse. “Formal
strategies include calling the police, filing a police report, [and] collaborating with the
district attorney.” It is common for a victim of abuse to call the police, ask for help, but
shortly after refuse to pursue an emergency protective order. Recanting, or “taking back
an accusation that has been made” is also “very common” in the context of intimate
partner violence. This includes a victim claiming she “made it all up” or refusing to
cooperate in the investigation or come to court. In Ferry’s experience, as a form of
recanting, it was not unusual “for someone to make [a] statement that a person has hurt
them, but . . . close in time make the statement that the incident was an accident.”3
       B. Defense Case
       On cross examination, Ferry acknowledged that he was paid $1,000 for appearing
to testify. He emphasized, however, that he was not paid for his opinions, but only for
his time. Ferry also acknowledged that men can be victims of intimate partner violence
and that sometimes victims fail to come to court because the allegations were
exaggerated. He agreed that it was “fair to say” that “[w]hen people are intoxicated . . .
they’re prone to exaggeration” and alcohol “tends to increase the chances that there could
be a domestic violence incident.”
       Officer Rosario testified that he wrote in his police report after the incident that
K.H. was “ ‘under the influence of alcohol.’ ” Rosario also recalled that K.H. stated she

       3
        Ferry’s challenged testimony about the hypothetical question will be described
below in the Discussion section.

                                              7
had “no nails now” and “[t]hey were ripped off,” even though not all of her nails were
actually missing from her fingers. He also recalled K.H.’s statement that “it was an
honest accident,” that she just wanted medical attention, and that she did not want to seek
an emergency protective order.
       Officer Stephens testified that he made contact with Wilson in the front of the
apartment building at the time of the incident and that he consented without hesitation to
an examination of his apartment. Although there was some difficulty in getting into the
apartment, they were able to examine it and “[i]t did not appear to be disturbed.”
Stephens was asked if the apartment door was a “solid wooden door” that was “heavy,”
but could not recall.
       During cross-examination, Llamas acknowledged that her apartment door, like
Wilson’s door, was a “solid wood door” that was “heavy” with a metal bracket above and
below the door handle. Llamas affirmed that K.H. never said that Wilson was “an
abusive guy [or that] he hurts me . . . .”
       In his closing argument, defense counsel argued that the “key evidence” in this
case was “not consistent with a criminal act.” He pointed to K.H.’s intoxication, her
initial exaggeration of the extent of her injuries, her inconsistent statements, and the fact
that a heavy door with metal brackets was prone to such accidents. He argued it was
more likely that Wilson pushed the door closed, and was unaware that K.H.’s fingers
were “barely inside the plane of the door.” In summary, he argued: “[Wilson] did not
have criminal intent. He did not have malicious intent, but he did want her out of the
apartment.” And, he argued, as the sole legal tenant of that apartment, he had “the sole
legal right to live there.”
                                      II. DISCUSSION
       A. Instructional Error Claims
       Wilson argues that the trial court erred by refusing to instruct the jury on the
defense of accident and by adding a pinpoint jury instruction for infliction of corporal

                                              8
injury on a cohabitant. Wilson also argues that if the issues are considered forfeited,
defense counsel was prejudicially ineffective for failing to object.
       1. Accident Instruction
       a. Background
       At the instructional conference, defense counsel requested that the trial court give
an instruction on the defense of accident. At the outset, the court stated it was having “a
hard time getting my mind around that. I understand that the argument is that the injury,
that is, the mangled fingers was an accident. But that’s not what the accident defense
goes to. The accident defense goes to the act, not the result.” Defense counsel
responded: “Your Honor, it’s worded, kind of, curiously, [CALCRIM No.] 3404. It
says, ‘The defendant is not guilty of the crime if he acted without the intent required for
that crime, and instead acted accidentally.’ ” Defense counsel acknowledged that
infliction of corporal injury on a cohabitant was a general intent crime, but noted that
section 273.5 requires that a defendant “willfully inflicted a physical injury. That really
is the intent. We have to prove that he willfully inflicted the injury, or purposefully
inflicted the injury.” Put another way, defense counsel argued it required a showing of
“willful plus inflicted physical injury. So that’s the intent, really. I mean, shutting the
door, that’s not the issue. The issue is, did he shut the door with the intent to inflict a
physical injury, meaning, was there an awareness.”
       The trial court disagreed, stating “there doesn’t have to be an intent to injure on a
273.5.” The court continued: “So here’s an example of a door being closed
accidentally—because I know that you said last night in your e-mail that the defendant
willfully closed the door at least once, or something to that effect. [¶] An accidental
closing of the door would be, the defendant is running towards the door, trips, falls, and
in falling, lands and closes the door on her hand. Not, I’m closing the door. Willful is
that you’re doing it purposely, or with deliberation. You’re deliberately doing it. There’s
no requirement that the defendant willfully or intended to inflict an injury. It’s just that

                                               9
the act was intentional and not accidental. [¶] So I’ve been struggling with the accident
defense for that very reason. So I think there’s a lot of case law that discusses the fact
that the accident defense goes to the intent, not the result.”
      Defense counsel responded: “Your Honor—well, look, I do understand that the
language under the acts of instruction is a little confusing. And, frankly, I feel confident
that I can successfully argue under the current existing jury instruction that we have
without that instruction, because it is, kind of, confusing, seeing that the Court is leaning
against it, anyway. So I’m okay with that.”
      b. Standard of Review
      “Penal Code section 26 states the statutory defense: ‘All persons are capable of
committing crimes except those belonging to the following classes: [¶] . . . [¶] Five—
Persons who committed the act or made the omission charged through misfortune or by
accident, when it appears that there was no evil design, intention, or culpable negligence.’
The defense appears in CALCRIM No. 3404, which explains a defendant is not guilty of
a charged crime if he or she acted ‘without the intent required for that crime, but acted
instead accidentally.’ ” (People v. Anderson (2011) 51 Cal.4th 989, 996 (Anderson).)
      “A trial court must instruct the jury, even without a request, on all general
principles of law that are ‘ “closely and openly connected to the facts and that are
necessary for the jury’s understanding of the case.” [Citation.] In addition, “a defendant
has a right to an instruction that pinpoints the theory of the defense . . . .” ’ [Citation.]
The court may, however, ‘properly refuse an instruction offered by the defendant if it
incorrectly states the law, is argumentative, duplicative, or potentially confusing
[citation], or if it is not supported by substantial evidence.’ ” (People v. Hovarter (2008)
44 Cal.4th 983, 1021.) “[A]ssertions of instructional error are reviewed de novo.”
(People v. Shaw (2002) 97 Cal.App.4th 833, 838 (Shaw).)




                                               10
       c. The Trial Court Did Not Err by Declining to Give an Instruction on the
          Defense of Accident
      Wilson argues that the trial court erred by not giving an accident instruction in
response to defense counsel’s request. The Attorney General contends that substantial
evidence does not support an instruction on the defense of accident and that if there was
error, it was invited.
      “ ‘As a general rule, a statute proscribing willful behavior is a general intent
offense. . . . The only intent required for a general intent offense is the purpose or
willingness to do the act or omission.’ ” (People v. Thurston (1999) 71 Cal.App.4th
1050, 1053.) Accordingly, “section 273.5, subdivision (a) requires only the mens rea of
intending to do the assaultive act.” (Id. at p. 1055.) There is no requirement that a
defendant intend to cause an injury. (Id. at p. 1054 [“ ‘The pivotal question is whether
the defendant intended to commit an act likely to result in such physical force, not
whether he or she intended a specific harm.’ ” (italics omitted)]; see also People v.
Burton (2015) 243 Cal.App.4th 129, 134, fn. 8 [§ 273.5 does not require “the specific
intent to injure. Rather, it requires a ‘willful’ act which results in injury and is thus a
general intent crime.”].)
      Here, Wilson does not dispute he intentionally closed the door, but argues he did
not know K.H.’s hand was in the door and did not intend to injure her. But as discussed,
the intent required was not that he specifically intended to close the door on K.H.’s hand
or otherwise cause a traumatic injury. Rather, what was required was that Wilson
intended to commit an act likely to result in the application of physical force to K.H.
And in that respect, the uncontroverted evidence was that Wilson forced K.H. out of the
apartment and pushed the door closed while K.H. was near the door, such that it was
reasonably foreseeable the door would hit K.H. and injure her. There was no evidence to
the contrary. Because there was no evidence that Wilson did not intend to commit an




                                              11
assaultive act, that is, an act likely to result in physical force, the trial court properly
refused the requested accident instruction.4
      Wilson relies on People v. Gonzales (1999) 74 Cal.App.4th 382 (Gonzales),
disapproved on other grounds by Anderson, supra, 51 Cal.4th 989.5 That reliance is
misplaced. In Gonzales, the defendant was charged with infliction of corporal injury on a
cohabitant after an alleged incident of intimate partner violence. (Gonzales, supra, at
pp. 384-385.) In that case, the victim testified that the defendant woke her up and
instructed her to make him something to eat. “When she refused, he poured water on her.
She then poured water on him, and he punched her in the stomach several times.” (Id. at
p. 384.) The victim ran to the bathroom and locked the door. The defendant kicked the
door open, causing the door to strike the victim. (Id. at pp. 384-385.) At the preliminary
hearing, however, the victim testified that her injuries were caused by an accident: “that
the door struck her as she was leaving the room and [the defendant] was entering it and
that [the defendant] did not assault her.” She also specifically denied the other
allegations. (Id. at p. 384.)
      On appeal, the defendant argued that the trial court erred by failing to instruct the
jury sua sponte on the defense of accident. The Court of Appeal found: “The testimony
of the defense witnesses and [the victim’s] testimony that at the preliminary hearing she
had testified that her injuries were caused accidentally when she was struck by the door
as [the defendant] entered the bathroom constituted substantial evidence that her injuries
were caused by an accident and that [the defendant] did not have the requisite intent to be


       4
         Because we find no error, we do not address Wilson’s argument that his attorney
was ineffective or the Attorney General’s argument that error was invited.
       5
         Anderson disapproved Gonzales’s holding that a court has a sua sponte duty to
instruct on the defense of accident in some instances, finding that the instruction must
only be given on request. (Anderson, supra, 51 Cal.4th at pp. 997-998.) Wilson relies on
Gonzales insofar as it discusses what constitutes substantial evidence to support an
accident instruction.

                                               12
guilty of willful infliction of corporal injury on a cohabitant or simple battery.”
(Gonzales, supra, 74 Cal.App.4th at p. 390.)
      But the evidence supporting the accident instruction in Gonzales is markedly
different than the evidence in this case. The victim in Gonzales stated during the
preliminary hearing that the door struck her on accident as she was attempting to leave
the bathroom and the defendant was attempting to enter it. In other words, the defendant
allegedly did not know the victim was near the door. By contrast, the uncontroverted
evidence in this case established that Wilson pushed K.H. through the doorway and then
immediately slammed the door shut, all with the knowledge that K.H. was near the door.
Gonzales is therefore inapposite to Wilson’s case.
      Even if we assume that the trial court erred by declining to give an accident
instruction, any error was undoubtedly harmless. “ ‘[W]rongly omitted instructions that
do not amount to federal constitutional error are reviewed under the harmless error
standard articulated in’ in [People v.] Watson [(1956) 46 Cal.2d 818].” (People v. Larsen
(2012) 205 Cal.App.4th 810, 830.) Under Watson, we consider whether “it is reasonably
probable that a result more favorable to the appealing party would have been reached in
the absence of the error.” (People v. Watson, supra, at p. 836 (Watson).) “ ‘In
determining whether instructional error was harmless, [a] relevant inquir[y] [is] whether
the “factual question posed by the omitted instruction necessarily was resolved adversely
to the defendant under other, properly given instructions.” ’ ” (People v. Sojka (2011)
196 Cal.App.4th 733, 738.) To say that an offense was an accident “ ‘ “amounts to a
claim that the defendant acted without forming the mental state necessary to make his or
her actions a crime.” ’ ” (Anderson, supra, 51 Cal.4th at p. 997.)
      Here, the jury was instructed that to prove the crime of corporal injury of a
cohabitant, the prosecution had to prove, in relevant part, that Wilson “willfully and
unlawfully inflicted a physical injury on his cohabitant or someone with whom he has or
previously had an engagement or dating relationship.” The court further instructed that

                                             13
“[s]omeone commits an act willfully when he or she does it willingly or on purpose.”
“We presume the jury followed the instructions it was given.” (People v. Chism (2014)
58 Cal.4th 1266, 1299.)
      The evidence was strong that Wilson acted with the requisite criminal intent rather
than on accident. K.H. made clear that Wilson forcefully pushed her out of the apartment
and repeatedly slammed her fingers in the door at least three times. The severity of the
injuries supported K.H.’s statements that Wilson repeatedly slammed the door on her
hand. K.H. also made clear that she told Wilson her hand was in the door and she
believed that he must have been aware of that fact. According to K.H., she yelled,
“ ‘Please stop. You’re hitting my hand.’ And he just kept trying to close the door.”
While slamming K.H.’s hand, Wilson said to her that she “deserve[d] it” and told her,
“Get away from me. Get away from me.”
      By contrast, the evidence supporting an accident defense was weak. Although
K.H. eventually stated that Wilson “didn’t realize” her hand was in the door, she went on
to reiterate, “I was yelling, ‘Please stop. You’re hitting my hand.’ And he just kept
trying to close the door.” When Rosario asked for clarification, “So, you’re saying that
he did not know that your hand was in a door . . . . until after he . . . hit you?” K.H.
responded somewhat incongruently, “Well, he didn’t come out to look.” “I said, ‘I need
you to come out and look at this,’ and he wouldn’t.” Later, Rosario asked K.H., “So, he
pushed you?” K.H. replied, “Yeah, I just tried to get my things.” “But, he wouldn’t
listen when I was saying, ‘You’re hurting me. You’re hurting me. You’re hurting me.’ ”
She further elaborated, “It was an honest accident that is really tragic, but it’s just if
someone’s screaming you have to stop.” Thus, even though K.H. later said it was an
accident, she nonetheless acknowledged and maintained that Wilson persisted in
slamming the door on her hand despite her pleading for him to stop.
      In light of the strong evidence that Wilson knew K.H.’s hand was in the door, the
weak evidence it was an accident, and the instructions given to the jury that they could

                                               14
find Wilson guilty only if he willfully and unlawfully inflicted a physical injury on his
cohabitant, it is not reasonably probable that Wilson would have achieved a more
favorable result had the jury been given an accident instruction. (Watson, supra, 46
Cal.2d at p. 836.)
       2. Challenge to Pinpoint Instruction
       Wilson argues that the trial court erred by granting the prosecution’s request for a
pinpoint instruction. The Attorney General maintains that the instruction was an accurate
statement of law and supported by substantial evidence, and thus properly given.
       a. Background
       Before closing arguments, the trial court gave the jury a modified version of
CALCRIM No. 840, which stated, in relevant part: “The defendant is charged in Count
One with inflicting an injury on a cohabitant that resulted in a traumatic condition in
violation of Penal Code section 273.5, sub-section A. To prove that the defendant is
guilty of this crime, the People must prove that, (1), the defendant willfully and
unlawfully inflicted a physical injury on his cohabitant, (2), the injury inflicted by the
defendant resulted in a traumatic condition, and (3), the defendant did not act with
reasonable force to make a trespasser leave defendant’s home. [¶] Someone commits an
act willfully when he or she does it willingly or on purpose. It is not required that he or
she intend to break the law, hurt someone else, or gain any advantage.” (Italics added.)
       At an in limine hearing after the instructions were given, defense counsel objected
to the italicized portion of the instruction: “The problem I’m having . . . is with the
language that was added onto the pattern[] instruction, the language is not required.”
Defense counsel argued that section 273.5 required “proof or intent to injure,” and
therefore the pinpoint instruction was inappropriate. The court stated that its own
research indicated “just the opposite,” that section 273.5 did not require proof of an intent
to injure. Defense counsel then stated, “I’m not arguing that there is” a need “to prove an
intent to injure,” but rather that the pinpoint instruction “tends to lower [the

                                              15
prosecution’s] burden and it tends to confuse [the jury]” because it contracts the first
element of the offense, “ ‘[t]he willful infliction of an injury.’ ” In sum, defense counsel
asked the court “to leave the pattern instructions the way they are and to not add that
additional language [to] the 273.5 instruction . . . .” The court declined to change the
language: “If I thought it was an incorrect statement of the law or somehow was
confusing I would do so, but it’s not an incorrect statement of the law. I don’t think it
will be confusing. I believe it actually clarifies the issues. So the language will remain.”
       Later, the court stated it had done some additional research on the section 273.5
instruction, and decided to remove the language to which defense counsel had objected.
The court stated it felt some of the pinpoint language was potentially confusing.
However, the court also stated that it would nevertheless be appropriate to specify that
the intent required was “not the specific intent to inflict traumatic injury.” Accordingly,
the court stated that “if the People request a pinpoint instruction to specify that, I will
give that pinpoint instruction. Given the nature of the injury here and the offenses that
are being asserted, that may make it more clear for the jury what exactly is required in the
intent requirements under 273.5.” The prosecution then requested the pinpoint
instruction.
       The court proposed instructing the jury with the following pinpoint instruction:
“Someone commits an act willfully when he or she does it willingly or on purpose. It is
not required that the person have the specific intent to inflict a traumatic injury.”
Although he acknowledged that “that’s a correct statement of law,” defense counsel
objected “to that sentence being added, because it’s modifying the pattern[] instruction.”
After the jury was brought back in, the court gave the jury the modified instruction.
       b. Standard of Review
       The trial court has a sua sponte duty to accurately instruct the jury on every
material element of a criminal offense. (People v. Flood (1998) 18 Cal.4th 470,
480-481.) This duty includes the requirement to instruct the jury on all general principles

                                              16
of law raised by the evidence. (People v. Rogers (2006) 39 Cal.4th 826, 866.) “ ‘ “The
general principles of law governing the case are those principles closely and openly
connected with the facts before the court, and which are necessary for the jury’s
understanding of the case.” ’ ” (People v. Breverman (1998) 19 Cal.4th 142, 154.)
        Pinpoint instructions “ ‘relate particular facts to a legal issue in the case or
“pinpoint” the crux of a [party]’s case.’ ” (People v. Gutierrez (2009) 45 Cal.4th 789,
824.) Parties are entitled to legally correct and factually warranted pinpoint instructions
should they request such additional instruction. (People v. Hughes (2002) 27 Cal.4th
287, 362.)
        “[A]ssertions of instructional error are reviewed de novo.” (Shaw, supra, 97
Cal.App.4th at p. 838.) “In doing so, we must determine whether there was sufficient
evidence to support the challenged instruction [citation], and whether the instructions
delivered a correct statement of the law.” (People v. Stinson (2019) 31 Cal.App.5th 464,
476.)

        c. The Trial Court Did Not Err Because the Pinpoint Instruction Was a
        Correct Statement of Law That Was Supported by Substantial Evidence
        As we have discussed, because infliction of corporal injury on a cohabitant is a
general intent crime, “section 273.5, subdivision (a) requires only the mens rea of
intending to do the assaultive act.” (Thurston, supra, 71 Cal.App.4th at p. 1055.) There
is no requirement a defendant intends to cause an injury. (Id. at pp. 1054-1055.)
“General criminal intent . . . requires no further mental state beyond willing commission
of the act proscribed by law.” (People v. Sargent (1999) 19 Cal.4th 1206, 1215.)
        In light of this, the trial court did not err in granting the prosecution’s request to
give a pinpoint instruction that “[s]omeone commits an act willfully when he or she does
it willingly or on purpose. It is not required that the person have the specific intent to
inflict the traumatic injury.” The instruction was an accurate statement of law.
Moreover, the pinpoint instruction was also responsive to the evidence and arguments


                                               17
adduced at trial. After claiming that Wilson intentionally slammed the door on her hand,
K.H. later indicated to police that the injury was accidental. Defense counsel also argued
that Wilson was not guilty of infliction of corporal injury because he did not intend to
cause a traumatic injury. The pinpoint instruction properly focused the jury’s attention
on the fact that Wilson may be found guilty of the offense even if he did not intend to
cause a traumatic injury. Because the pinpoint instruction was an accurate statement of
the law and was supported by substantial evidence, the trial court did not err in granting
the prosecution’s request to give the instruction.
       B. Expert Testimony in Response to Hypothetical
       Wilson contends that the trial court erred by allowing Ferry to give an opinion in
response to a hypothetical question that tracked the prosecution’s evidence in the case.
He also contends that the testimony violated his federal constitutional rights because it
“allowed the jury to convict [him] based on . . . improper expert opinion that effectively
told the jury [K.H.] was a victim of domestic violence.” We do not find error in the
admission of this opinion evidence.
       1. Background
       During Ferry’s direct examination, the prosecutor asked Ferry: “Now, I want to
ask you some specific questions, some hypothetical questions. But before we go there, I
want to ask you, have you read the police report related to this case?” Ferry responded,
“No, I have not.” Ferry also stated he had not met Wilson or K.H. The prosecutor
continued: “So I want to ask you some hypothetical [questions]. Assume that a
boyfriend and a girlfriend live together, and get into an argument. And the girlfriend tells
the boyfriend that she wants to end the relationship. Assume that the girlfriend wants to
leave the apartment because she wants to diffuse the situation since she sees that the
boyfriend is getting more and more aggressive. Assume that the girlfriend tells the police
later that she wanted to leave because she didn’t want to be hit. Assume that the
boyfriend initially did not want the girlfriend to leave the apartment. [¶] Assume that the

                                             18
girlfriend tells the boyfriend that her friend is coming to pick her up so that she can get
out of the apartment and they can have some time apart from each other. Assume that the
boyfriend does not like that idea. Assume that after the argument continues, all of a
sudden the boyfriend kicks the girlfriend out of the apartment. Assume that the boyfriend
uses physical force to remove the girlfriend out of the apartment before she has a chance
to get her belongings.”
       The prosecutor continued: “Assume that while the boyfriend is pushing the
girlfriend out of the apartment, her hand gets caught in the door. Assume that the
boyfriend closes the door to the apartment while the girlfriend’s fingers are still in the
doorway. Assume that after he did that, the victim yells for the boyfriend to stop and
pleads for him to help her. [¶] Assume that the boyfriend does not help her, so the
girlfriend calls 911 asking for medical help. Assume that the victim told the 911
dispatcher that the boyfriend smashed her hand at least three times with the door, and that
he knew her hand was in the door, because she kept yelling for him to stop, and telling
him that he was hurting her, and that her hand was there, but he would not stop. [¶]
Assume that the girlfriend also told the police that, even though her boyfriend repeatedly
smashed her fingers after she told him to stop, that she thinks this was all a tragic
accident and that he did not intent to hurt her that badly. Assume that the girlfriend also
told the medical professionals that treated her for her injuries that the boyfriend smashed
her fingers multiple times. [¶] Assume that two [of] the girlfriend’s fingers were
fractured, and that one of her nails immediately came off during this incident. Assume
that the girlfriend did not want the boyfriend to go to jail and refused to get a restraining
order. Assume that the girlfriend and boyfriend are still together, and that the girlfriend
refuses to testify.”
       The prosecutor then asked, “Would you say that these facts are consistent with
someone in a relationship involving intimate partner violence?” Defense counsel
objected, contending, “This is an incomplete hypothetical. These are also allegedly the

                                              19
facts of this case. It’s improper for this expert witness to testify regarding the ultimate
issues in this particular case.” The trial court overruled the objection.
       Ferry answered, stating, “Is it consistent with common experiences of intimate
partner violence? Yes, it could be.” After being asked the basis of his opinion, Ferry
stated, “Well, the broad answer to that, 35 years working in the field, reading thousands
of pages of professional literature dealing with hundreds of clients. Specifically, there
are features in the hypothetical that you asked me to assume that . . . commonly occur in
these cases, in domestic violence cases. The changing of the story . . . within a short time
to the 911, to the police, and then later to the medical personnel. It doesn’t tell us what
really happened, but the changing of a story is not uncommon.” Ferry continued:
“The . . . stated desire to save the boyfriend from going to jail is very common. But,
again, that doesn’t tell us what really happened. It is very common, the victims don’t
want their partners to go to jail.”
       2. Standard of Review
       “ ‘California law permits a person with “special knowledge, skill, experience,
training, or education” in a particular field to qualify as an expert witness (Evid. Code,
§ 720) and to give testimony in the form of an opinion (id., § 801).’ ” (People v. Vang
(2011) 52 Cal.4th 1038, 1044 (Vang).) “ ‘Under Evidence Code section 801, expert
opinion testimony is admissible only if the subject matter of the testimony is “sufficiently
beyond common experience that the opinion of an expert would assist the trier of
fact.” ’ ” (People v. Gonzalez (2006) 38 Cal.4th 932, 944.) In particular, “expert
testimony about the behavior of domestic violence victims is admissible” (People v.
Brown (2004) 33 Cal.4th 892, 895) to “assist the trier of fact in evaluating the credibility
of the victim’s trial testimony and earlier statements to the police, by providing relevant
information about the tendency of victims of domestic violence later to recant or
minimize their description of that violence.” (Id. at pp. 895-896.)



                                              20
          3. The Trial Court Did Not Abuse Its Discretion by Allowing the Expert to
          Render an Opinion about the Hypothetical Posed
          In Vang, supra, 52 Cal.4th 1038, four defendants were convicted of assault by
means of force likely to produce great bodily injury with a gang enhancement. (Id. at
p. 1041.) At trial, the prosecutor’s gang expert, using hypothetical facts based on the
case, opined that the attack was gang-motivated based on the assumed facts in the
hypothetical. (Id. at pp. 1042-1043.) On appeal, the defendants challenged the expert’s
testimony in response to the hypothetical question. (Id. at p. 1044.) “The Court of
Appeal held that the trial court erred in permitting the expert to respond to hypothetical
questions the prosecutor asked because the questions closely tracked the evidence in a
manner that was only thinly disguised.” (Id. at p. 1041.)
          Following a petition for review, our high court disagreed and found the testimony
in response to the hypothetical permissible. It held that an expert can “express an
opinion, based on hypothetical questions that tracked the evidence, whether the [crime],
if the jury found it in fact occurred, would have been for a gang purpose.” (Vang, supra,
52 Cal.4th at p. 1048.) The court explained that the use of “hypothetical questions is
subject to an important requirement.” (Id. at p. 1045.) Namely, “ ‘[s]uch a hypothetical
question must be rooted in facts shown by the evidence . . . .’ ” (Ibid.) This is so because
“[a] hypothetical question not based on the evidence is irrelevant and of no help to the
jury.” (Id. at p. 1046.) “Expert testimony not based on the evidence will not assist the
trier of fact. Thus, ‘[a]lthough the field of permissible hypothetical questions is broad, a
party cannot use this method of questioning a witness to place before the jury facts
divorced from the actual evidence and for which no evidence is ever introduced.’ ”
(Ibid.)
          In this case, as in Vang, Ferry expressed an opinion based on hypothetical facts
that appropriately tracked the evidence. It was not “improper” to do so, as Wilson
argues, but rather it was required that the hypothetical questions be rooted in facts shown



                                               21
by the evidence. (Vang, supra, 52 Cal.4th at p. 1046.) The relevance of the evidence
was premised on the close relationship between the hypothetical facts and the facts in
evidence. Wilson attempts to distinguish Vang by arguing that “Vang dealt with a gang
expert, not an abuse expert,” and that a different rule for hypotheticals applies in abuse
cases. We disagree. The reasoning in Vang was based on general principles governing
expert testimony in the Evidence Code and under what circumstances a hypothetical
question may be posed to such experts. (See Vang, supra, 52 Cal.4th at p. 1044
[discussing Evid. Code, § 801].) Nothing in the analysis limits the case to gang experts.
Thus, we follow our high court’s decision in Vang.
       Nor did Ferry’s testimony in response to the hypothetical impermissibly tell the
jury that K.H. was a victim of intimate partner violence or that Wilson was guilty of the
offense. Rather, Ferry answered the hypothetical by stating, “Is it consistent with
common experiences of intimate partner violence? Yes, it could be.” (Italics added.)
Ferry also stated that “[t]he changing of the story” in the hypothetical question was “not
uncommon,” but it “doesn’t tell us what really happened.” (Italics added.) Finally, Ferry
explained that the “stated desire to save the boyfriend from going to jail” “again . . .
doesn’t tell us what really happened.” (Italics added.) Accordingly, in his answers,
Ferry did not express an opinion about whether K.H.’s accusations were credible or
whether intimate partner abuse had actually occurred. Thus, Wilson’s claim that the
testimony was improper is unavailing.
       C. Cumulative Error
       Wilson contends that the cumulative impact of the instructional errors and
admission of the expert witness testimony rendered his trial unfair. “Under the
cumulative error doctrine, the reviewing court must ‘review each allegation and assess
the cumulative effect of any errors to see if it is reasonably probable the jury would have
reached a result more favorable to defendant in their absence.’ ” (People v. Williams
(2009) 170 Cal.App.4th 587, 646.)

                                             22
       In this case, we have rejected all of Wilson’s previous claims of error. As there
are no errors to cumulate, we must also reject his claim of cumulative error.
                                  III. DISPOSITION
      The judgment is affirmed.




                                            23
                                    ___________________________________
                                               Wilson, J.




WE CONCUR:




______________________________________
           Bamattre-Manoukian, Acting P.J.




______________________________________
                 Danner, J.




People v. Wilson
H047235